Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The primary reasons for allowance are noted below, in underline, in independent claim 1:

A vehicle underbody cover structure comprising:
a first splash shield placed under a cooling object and having a service hole; and
a service lid detachably attached to the first splash shield such that the service lid covers the service hole, wherein:
the service lid includes a lid-side vertical wall standing in an up-down direction, the lid-side vertical wall being placed ahead of the cooling object in a vehicle front-rear direction; and
the lid-side vertical wall has an air-cooling hole provided in a penetrating manner in the vehicle front-rear direction such that travel wind passes through the air-cooling hole, the air-cooling hole being provided to at least partially overlap with the cooling object in a vehicle width direction.

Splash shields, general, are very well known in the art, including those with cooling/air flow openings; for example, see Phan et al. (US Pub No 2016/0361991), Kinomoto et al. (US Pub No 2019/0072023), Dobrozdravic et al. (US Pub No 2021/0284247), and Murata et al. (US Pub No 2018/0093562).
However, the structural details of the service lid, and the vertical wall and cooling hole thereof, are sufficient to set the instant application apart from the prior art.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB M AMICK whose telephone number is (571)272-5790. The examiner can normally be reached Core Hours 10-6 M-F (First Fridays Off).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay Low can be reached on (571) 272-1196. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JACOB M AMICK/Primary Examiner, Art Unit 3747